Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Claim Objections 
	Applicant amendments filed 01/05/2021 in order to alleviate claim objection issues are sufficient to overcome claim objections.
35 USC 112 Rejection
	Applicant arguments filed 01/05/2021 state that claim 4 has been amended in view of 35 U.S.C. 112(a), first paragraph.  However, claim 4 was left as original in claims sheet. 
	In view of claim being left un-amended, grounds of rejection is respectfully maintained. 
Allowable Subject Matter
	As to claim 7, this claim previously deemed object able has been converted into an independent claim including all intervening claims. Due to this fact, this claim is deemed allowable.
	As to claim 8, this claim previously deemed object able has been converted into an independent claim lacking intervening claim 7 subject matter.  However, after an intensive prior art search this claim has been deemed allowable. 
	As to claims 9, this claim previously deemed object able has been converted into an independent claim lacking intervening claim 7 subject matter.  Due to this fact, applicants 01/05/2021 are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new grounds of rejection is proper. 
ALLOWABLE SUBJECT MATTER
Claims 7-8 is allowed. 
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 7 that includes “A computer vision system, comprising: a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID for each of a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image; a server that calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the system provides identification of common areas of dwell in a space.1, detects and tracks people captured by the camera in the target field without streaming video, wherein the system creating a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data.”
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 8 that includes “A computer vision system, comprising: a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID for each of 3a person and a location of a person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image; a server that calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants, and classifies each occupant as being within a delineated and defined area of interest; and wherein the system provides identification of common areas of dwell in a space[.], detects and tracks people captured by the camera in the target field without streaming video, and an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.”
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
For enablement, the critical inquiry is: Does the specification provide enough information so that one of ordinary skill in the art can make and/or use the full scope of the claim invention without "undue experimentation"? Factors to be weighed when evaluating whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” (i.e., “Wands” factors): − Breadth of the claims; − Nature of the invention; − State of the prior art; − Level of one of ordinary skill; − Level of predictability in the art; − Amount of direction provided by the inventor; − Existence of working examples; and − Quantity of experimentation needed to make or use the invention based on the content of the disclosure. In this case, the breadth of the claims are not enabled due to lack of metes and bounds for the limitation “wherein sysoccupants are extracted”.  Specifically, sysoccupants has no specification or commonly well-known definition in the art. Specification is silent to providing enough information so that one of ordinary skill in the art can make and/or use the full scope of .   
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665)
As to claim 1, Yoshimitsu discloses a computer vision system, comprising: a camera (2, Fig. 1 & [0035] discloses a video camera which monitors a target area) that captures a plurality of image frames in a target field; a processor (13, Fig. 1 & [0039] discloses an image processing portion) coupled to the camera (2, Fig. 1 & [0035] discloses a video camera which monitors a target area), the processor (13, Fig. 1 & [0039] discloses an image processing portion) configured to receive the plurality of image frames and detect occupants in the space from the image frames (S1, Fig. 5 & [0053] discloses processing a frame image being imaged by the video camera 2, the frame image being input into the image input portion 12, in the image processing portion 13, and extracts an object (a person and an article)), assign an ID for each of a person (S3 and S4, Fig. 5 & [0055] disclose a newly extracted person in the current process (that is, newly extracted person in the current process) is added with a provisional ID) and a location of a person in a field (See S7, Fig. 5 & [0062] generating record includes position Fig. 2a-2b), an input image or a series of input images are processed by the processor (13, Fig. 1 & [0039] discloses an image processing portion) for occupant detection and location, and occupants visible in the image are assigned IDs (S3 and S4, Fig. 5 & [0055] disclose a newly extracted person in the current process (that is, newly extracted person in the current process) is added with a provisional ID) and locations in the image frame (See S7, Fig. 5 & [0062] generating record includes position Fig. 2a-2b);  calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants (See [0103-0105] wherein distance between corresponding objects), and classifies each occupant as being within a delineated and defined area of interest (See Fig. 3a boxes which provide delineation and definition of regions of interest); 
Yoshimitsu is silent to wherein the system provides identification of common areas of dwell in a space; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image.
However, Swaminathan discloses wherein the system provides identification of common areas (Figs. 5-8 & [0062-0067]) of dwell in a space; a user interface (See Fig. 5-8) that allows for the delineation (See identification overlays) and definition of a reference object including one or more of: shape, dimensions, and location (See Fig. 5-8) in the image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu’s disclosure to include the above limitations in order to provide users with pertinent data in a streamlined fashion [0002-0004].
Yoshimitsu in view of Swaminathan is silent to detect and tracks people captured by the 
However, Guler’s Abstract & [0059] discloses to detect and tracks people captured by the camera in the target field without streaming video.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan’s disclosure to include the above limitations in order to track objects over a broader range of time to isolate object trends. 
Yoshimitsu in view of Swaminathan & Guler is silent to a server facilitating object tracking. 
However, OHTSUJI’s [0088] discloses a server facilitating object tracking. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan & Guler’s disclosure to include the above limitations in order to utilize auxiliary processing capabilities.
Yoshimitsu in view of Swaminathan, Guler & OHTSUJI is silent to identification of common movement pathways within a space, and identification of locations in which collisions occur between two or more people.
However, YOU’s discloses identification of common movement pathways within a space ([0010] discloses a scenario device applying progress path scenarios previously stored for each of the plurality of object based on a progress path in the intersection area for the plurality of tracked objects), and identification of locations in which collisions occur between two or more people (See Fig. 20-27 & [0160-0195] disclose providing a plurality of turning scenarios for objects wherein some will cause a possible collision).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler & OHTSUJI’s disclosure to include the above limitations in order to prevent collisions in the presence of a plurality of objects [Abstract]. 
As to claim 3, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1. In addition, Yoshimitsu discloses wherein images are processed in real time.  (See Fig. 5 processing procedure)
As to claim 5, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1. In addition, Guler discloses wherein only data extracted from each frame is stored locally and/or relayed to system servers. (Abstract & [0059])
As to claim 10, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1. In addition, Yoshimitsu discloses wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment. (Fig. 8 & [0067] discloses for example Mamma Mia movie with the option to Review or buy Tickets to the user. The user can use their gaze for user selections)
As to claim 11, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1. In addition, Yoshimitsu discloses wherein the system is configured to make one or more recommendations to a human. (Fig. 8 & [0067] discloses for example Mamma Mia movie with the option to Review or buy Tickets to the user. The user can use their gaze for user selections)
As to claim 12, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 11. In addition, Yoshimitsu discloses wherein the system is (Fig. 8 & [0067] discloses for example Mamma Mia movie with the option to Review or buy Tickets to the user. The user can use their gaze for user selections)
As to claim 13, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 12. In addition, Yoshimitsu discloses wherein the other action that is modeled to best address a condition of interest to an establishment. (Fig. 8 & [0067] discloses for example Mamma Mia movie with the option to Review or buy Tickets to the user. The user can use their gaze for user selections)
As to claim 16, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1. In addition, Yoshimitsu discloses wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry. (Fig. 8 & [0067] discloses for example Mamma Mia movie with the option to Review or buy Tickets to the user. The user can use their gaze for user selections)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & Correia Garcio et al. (U.S. Patent 10,691,955)
As to claim 9, Yoshimitsu discloses a computer vision system, comprising: a camera (2, Fig. 1 & [0035] discloses a video camera which monitors a target area) that captures a plurality of image frames in a target field; a processor (13, Fig. 1 & [0039] discloses an image processing portion) coupled to the camera (2, Fig. 1 & [0035] discloses a video camera which monitors a target area), the processor (13, Fig. 1 & [0039] discloses an image processing portion) configured to receive the plurality of image frames and detect occupants in the space from the image frames (S1, Fig. 5 & [0053] discloses processing a frame image being imaged by the video camera 2, the frame image being input into the image input portion 12, in the image processing portion 13, and extracts an object (a person and an article)), assign an ID for each of a person (S3 and S4, Fig. 5 & [0055] disclose a newly extracted person in the current process (that is, newly extracted person in the current process) is added with a provisional ID) and a location of a person in a field of view (See S7, Fig. 5 & [0062] generating record includes position Fig. 2a-2b), an input image or a series of input images are processed by the processor (13, Fig. 1 & [0039] discloses an image processing portion) for occupant detection and location, and occupants visible in the image are assigned IDs (S3 and S4, Fig. 5 & [0055] disclose a newly extracted person in the current process (that is, newly extracted person in the current process) is added with a provisional ID) and locations in the image frame (See S7, Fig. 5 & [0062] generating record includes position Fig. 2a-2b);  calculates the dimensions of the actual space shown in the input image based on the reference object information, calculates distances between at least one of: detected occupants (See [0103-0105] wherein distance between corresponding objects), and classifies each occupant as being within a delineated and defined area of interest (See Fig. 3a boxes which provide delineation and definition of regions of interest); 
Yoshimitsu is silent to wherein the system provides identification of common areas of dwell in a space; a user interface that allows for the delineation and definition of a reference object including one or more of: shape, dimensions, and location in the image.
However, Swaminathan discloses wherein the system provides identification of common areas (Figs. 5-8 & [0062-0067]) of dwell in a space; a user interface (See Fig. 5-8) that allows for the delineation (See identification overlays) and definition of a reference object including one or more of: shape, dimensions, and location (See Fig. 5-8) in the image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu’s disclosure to include the above limitations in order to provide users with pertinent data in a streamlined fashion [0002-0004].
Yoshimitsu in view of Swaminathan is silent to detect and tracks people captured by the camera in the target field without streaming video.
However, Guler’s Abstract & [0059] discloses to detect and tracks people captured by the camera in the target field without streaming video.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan’s disclosure to include the above limitations in order to track objects over a broader range of time to isolate object trends. 
Yoshimitsu in view of Swaminathan & Guler is silent to a server facilitating object tracking. 
However, OHTSUJI’s [0088] discloses a server facilitating object tracking. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan & Guler’s disclosure to include the above limitations in order to utilize auxiliary processing capabilities.
Yoshimitsu in view of Swaminathan, Guler & OHTSUJI is silent to the system providing for a continual improvement to the model.
However, Correia Garcio’s Col. 1 Lines 55 thru Col. 2 Line 5 discloses the system providing for a continual improvement to the model.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan & Guler’s disclosure to include the above limitations in order to keep predictive model aware of changing environmental inputs and maintaining adaptability. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665) as applied in claim 1, above further in view of Wu (U.S. Publication 2014/0043480)
As to claim 2, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein only data extracted from each frame is stored locally and/or relayed to system servers.
However, Wu’s 303, Fig. 3 & [0109] discloses wherein only data extracted from each frame is stored locally and/or relayed to system servers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to utilize superior server capabilities. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665) as applied in claim 1, above further in view of Duggan et al. (U.S. Publication 2005/0004723)
6, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to extended USB ports.
However, Duggan’s [0367] discloses extended USB ports.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to facilitate fast and reliable data transfer. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665) as applied in claim 1, above further in view of Kabiljo et al. (U.S. Publication 2014/0156566)
As to claim 14, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.
However, Kabiljo’s Fig. 2, 5 & [0043-0065 & 0076-0077] discloses wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to enhance to accuracy and precision in predicting user actions for online models. (See Summary of Invention) 
15, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI, YOU & Kabiljo discloses everything as disclosed in claim 1. In addition, Kabiljo discloses wherein the system updates a model selected from at least one of: machine learning (275, Fig. 2b & [0043, 0063]) and artificial intelligence.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665) as applied in claim 1, above further in view of ASAFEI et al. (U.S. Publication 2018/0075476)
As to claim 17, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein the system is used relative to advertising costs of an establishment.
However, ASAFEI’s 110, Fig. 4 & [0054, 0058, 0061] disclose wherein the system is used relative to advertising costs of an establishment.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to optimize marketing procedures [0005]. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665) as applied in claim 1, above further in view of Heier (U.S. Publication 2015/0006213)
18, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment.
However, Heier’s Abstract & [0004, 0018 & 0037] discloses wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to optimize deployment of customer service employees within the retail facility [0003]. 
As to claim 19, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.
However, Heier’s Abstract & [0004, 0018 & 0037] discloses wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to optimize deployment of customer service employees within the retail facility [0003].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimitsu et al. (U.S. Publication 2013/0164722) in view of Swaminathan et al. (U.S. Publication 2014/0168056), Guler (U.S. Publication 2004/0113933), OHTSUJI et al. (U.S. Publication 2019/0371143) & YOU (U.S. Publication 2018/0099665)  as applied in claim 1, above further in view of Campbell et al. (U.S. Publication 2006/0227862)
As to claim 20, Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU discloses everything as disclosed in claim 1 but is silent to wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity.
However, Campbell’s [0090] discloses wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yoshimitsu in view of Swaminathan, Guler, OHTSUJI & YOU’s disclosure to include the above limitations in order to optimize deployment of customer service employees within the retail facility [0008-0015]. 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661